UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the period ended March 31, 2013 - or - o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:0-24168 TF FINANCIAL CORPORATION (Exact Name of Registrant as Specified in Its Charter) Pennsylvania 74-2705050 (State or Other Jurisdiction of Incorporation (I.R.S. Employer Identification No.) or Organization) 3 Penns Trail, Newtown, Pennsylvania (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (215) 579-4000 Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d)of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. YESxNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNOo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 Exchange Act). YESNOx Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date: May14, 2013 Class Outstanding $.10 par value common stock 2,841,423 shares CONTENTS PARTI-CONSOLIDATED FINANCIAL INFORMATION Item 1. Consolidated Financial Statements(Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations (Unaudited) 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 35 Item 4. Controls and Procedures 35 PARTII-OTHER INFORMATION Item 1. Legal Proceedings 36 Item 1A. Risk Factors 36 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 36 Item 3. Defaults Upon Senior Securities 36 Item 4. Mine Safety Disclosures 36 Item 5. Other Information 36 Item 6. Exhibits 36 Signatures 37 Exhibits Certification of CEO pursuant to Section302 of the Sarbanes-Oxley Act of 2002 Certification of CFO pursuant of Section302 of the Sarbanes-Oxley Act of 2002 Certification pursuant of Section906 of the Sarbanes-Oxley Act of 2002 The following Exhibits are being furnished as part of this report: 101.INS XBRL Instance Document 101.SCH XBRL Taxonomy Extension Schema Document 101.CAL XBRL Taxonomy Extension Calculation Linkbase Document 101.LAB XBRL Taxonomy Extension Label Linkbase Document 101.PRE XBRL Taxonomy Extension Presentation Linkbase Document 101.DEF XBRL Taxonomy Definition Linkbase Document 2 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES PART I-CONSOLIDATED FINANCIAL INFORMATION ITEM 1. CONSOLIDATED FINANCIAL STATEMENTS CONSOLIDATED BALANCE SHEETS (Unaudited) At March 31, 2013 December 31, 2012 (in thousands) ASSETS Cash and cash equivalents $ $ Investment securities Available for sale Held to maturity (fair value of $2,166 and $2,271 as of March 31, 2013 and December 31, 2012, respectively) Loans receivable, net Loans receivable, held for sale Federal Home Loan Bank stock — at cost Accrued interest receivable Premises and equipment, net Goodwill Bank owned life insurance Other assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ $ Advances from the Federal Home Loan Bank ("FHLB") Advances from borrowers for taxes and insurance Accrued interest payable Other liabilities Total liabilities Stockholders’ equity Preferred stock, no par value; 2,000,000 shares authorized at March 31, 2013 and December31,2012, none issued — — Common stock, $0.10 par value; 10,000,000 shares authorized, 5,290,000 shares issued,2,839,931 and 2,838,493 shares outstanding at March 31, 2013 and December31,2012, respectively, net of shares in treasury of 2,450,069 and 2,451,507, respectively. Additional paid-in capital Unearned ESOP shares ) ) Treasury stock — at cost ) ) Retained earnings Accumulated other comprehensive income Total stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these statements 3 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (Unaudited) For the three months ended March 31, (dollars inthousands, exceptpersharedata) Interest income Loans, including fees $ $ Investment securities Fully taxable Exempt from federal taxes Interest-bearing deposits and other 4 2 TOTAL INTEREST INCOME Interest expense Deposits Borrowings TOTAL INTEREST EXPENSE NET INTEREST INCOME Provision for loan losses NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES Noninterest income Service fees, charges and other operating income Bank owned life insurance Gain on sale of loans Gain on disposition of premises and equipment TOTAL NONINTEREST INCOME Noninterest expense Compensation and benefits Occupancy and equipment Federal deposit insurance premiums Professional fees Merger-related costs — Marketing and advertising 39 85 Foreclosed real estate expense Other operating TOTAL NONINTEREST EXPENSE INCOME BEFORE INCOME TAXES Income tax expense NET INCOME $ $ Earnings per share—basic $ $ Earnings per share—diluted $ $ Dividends paid per share $ $ Weighted average shares outstanding: Basic Diluted The accompanying notes are an integral part of these statements 4 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) For the three months ended March 31, (inthousands) Net income $ $ Other comprehensive (loss) income: Investment securities available for sale: Unrealized holding losses ) ) Tax effect 35 Net of tax amount ) ) Pension plan benefit adjustment: Related to actuarial losses 66 72 Tax effect ) ) Net of tax amount 43 47 Total other comprehensive loss ) ) Comprehensive income $ $ The accompanying notes are an integral part of these statements 5 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Forthethreemonths ended March 31, (inthousands) OPERATING ACTIVITIES Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Amortization and impairment adjustment of mortgage loan servicing rights 23 54 Premiums and discounts on investment securities, net 69 57 Premiums and discounts on mortgage-backed securities, net 97 Deferred loan origination costs, net 67 54 Provision for loan losses Depreciation of premises and equipment Increase in value of bank owned life insurance ) ) Stock-based compensation Proceeds from sale of loans originated for sale Origination of loans held for sale ) ) Loss on foreclosed real estate Gain on: Sale of loans held for sale ) ) Disposition of premises and equipment ) ) Decrease in: Accrued interest receivable 5 Other assets 81 Increase (decrease) in: Accrued interest payable 67 Other liabilities ) ) NET CASH PROVIDED BY OPERATING ACTIVITIES INVESTING ACTIVITIES Loan originations ) ) Loan principal payments Proceeds from sale of foreclosed real estate 34 Proceeds from disposition of premises and equipment Proceeds from maturities of investment securities available for sale — Principal repayments on mortgage-backed securities held to maturity 87 Principal repayments on mortgage-backed securities available for sale Purchase of investment securities available for sale ) ) Purchase of mortgage-backed securities available for sale — ) Purchase of premises and equipment ) ) Redemption of FHLB stock NET CASH PROVIDED (USED) BY INVESTING ACTIVITIES ) 6 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Forthethreemonths ended March 31, (inthousands) FINANCING ACTIVITIES Net increase in deposits Proceeds of long-term FHLB borrowings — Repayment of long-term FHLB borrowings ) ) Net decrease in advances from borrowers for taxes and insurance ) ) Common stock dividends paid ) ) NET CASH PROVIDED BY FINANCING ACTIVITIES NET INCREASE IN CASH AND CASH EQUIVALENTS Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information Cash paid for: Interest on deposits and borrowings $ $ Income taxes $ $ — Noncash transactions: Capitalization of mortgage servicing rights $ $ Transfers from loans to foreclosed real estate $ $ The accompanying notes are an integral part of these statements 7 Table of Contents TF FINANCIAL CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1 — PRINCIPLES OF CONSOLIDATION The consolidated financial statements as of March 31, 2013 (unaudited) and December 31, 2012 and for the three month periods ended March 31, 2013 and 2012 (unaudited) include the accounts of TF Financial Corporation (the “Company”) and its wholly owned subsidiaries: 3rd Fed Bank (the “Bank”) and Penns Trail Development Corporation. The accompanying consolidated balance sheet at December 31, 2012, has been derived from the audited consolidated balance sheet but does not include all of the information and notes required by accounting principles generally accepted in the United States of America (“US GAAP”) for complete financial statements. The Company’s business is conducted principally through the Bank. All significant intercompany accounts and transactions have been eliminated in consolidation. NOTE 2 — BASIS OF PRESENTATION The accompanying unaudited consolidated financial statements were prepared in accordance with the instructions for Form10-Q and, therefore, do not include all of the disclosures or footnotes required by US GAAP. In the opinion of management, all adjustments, consisting of normal recurring accruals, necessary for fair presentation of the consolidated financial statements have been included. The results of operations for the period ended March 31, 2013 are not necessarily indicative of the results which may be expected for the entire fiscal year or any other period. For further information, refer to the consolidated financial statements and footnotes thereto included in the Company’s Annual Report on Form10-K for the fiscal year ended December 31, 2012. NOTE 3 — RECENT ACCOUNTING PRONOUNCEMENTS In February 2013, the Financial Accounting Standards Board (“FASB”) issued Accounting Standards Update (“ASU”) 2013-02, Comprehensive Income (Topic 220): Reporting of Amounts Reclassified Out of Accumulated Other Comprehensive Income. The amendments in this Update require an entity to report the effect of significant reclassifications out of accumulated other comprehensive income on the respective line items in net income if the amount being reclassified is required under US GAAP to be reclassified in its entirety to net income. For other amounts that are not required under US GAAP to be reclassified in their entirety to net income in the same reporting period, an entity is required to cross-reference other disclosures required under US GAAP that provide additional detail about those amounts. For public entities, the amendments are effective prospectively for reporting periods beginning after December 15, 2012. The Company has provided the necessary disclosures in Note 6 – Accumulated Other Comprehensive Income (Loss). In February 2013, FASB issued ASU 2013-04, Liabilities (Topic 405): Obligations Resulting from Joint and Several Liability Arrangements for Which the Total Amount of the Obligation Is Fixed at the Reporting Date. The objective of the amendments in this update is to provide guidance for the recognition, measurement, and disclosure of obligations resulting from joint and several liability arrangements for which the total amount of the obligation within the scope of this guidance is fixed at the reporting date, except for obligations addressed within existing guidance in US GAAP. Examples of obligations within the scope of this Update include debt arrangements, other contractual obligations, and settled litigation and judicial rulings. US GAAP does not include specific guidance on accounting for such obligations with joint and several liability, which has resulted in diversity in practice. Some entities record the entire amount under the joint and several liability arrangement on the basis of the concept of a liability and the guidance that must be met to extinguish a liability. Other entities record less than the total amount of the obligation, such as an amount allocated, an amount corresponding to the proceeds received, or the portion of the amount the entity agreed to pay among its co-obligors, on the basis of the guidance for contingent liabilities. The amendments in this Update are effective for fiscal years, and interim periods within those years, beginning after December 15, 2013. This ASU is not expected to have a significant impact on the Company’s financial statements. NOTE 4 — CONTINGENCIES The Company, from time to time, is a party to routine litigation that arises in the normal course of business. In the opinion of management, the resolution of this litigation, if any, would not have a material adverse effect on the Company’s consolidated financial position or results of operations. 8 Table of Contents NOTE 5 — EARNINGS PER SHARE The following tables illustrate the reconciliation of the numerators and denominators of the basic and diluted earnings per share computations (dollars in thousands, except share and per share data): For the threemonthsendedMarch 31, 2013 Weighted average Income shares Pershare (numerator) (denominator) Amount Basicearningspershare Income available to common stockholders $ $ Effect of dilutive securities Stock options and grants — — Diluted earnings per share Income available to common stockholders plus effectof dilutive securities $ $ There were 31,963 options to purchase shares of common stock with exercise prices ranging from $25.71 to $32.51 per share which were outstanding during the three months ended March 31, 2013 that were not included in the computation of diluted earnings per share because the options’ exercise prices were greater than the average market price of the common shares. For the threemonthsendedMarch 31, 2012 Weighted average Income shares Pershare (numerator) (denominator) Amount Basicearningspershare Income available to common stockholders $ $ Effect of dilutive securities Stock options and grants — — Diluted earnings per share Income available to common stockholders plus effectof dilutive securities $ $ There were 61,526 options to purchase shares of common stock with exercise prices ranging from $24.12 to $32.51 per share which were outstanding during the three months ended March 31, 2012 that were not included in the computation of diluted earnings per share because the options’ exercise prices were greater than the average market price of the common shares. 9 Table of Contents NOTE 6 — ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS) The activity in accumulated other comprehensive income for the three months ended March 31, 2013 and 2012 is as follows: Accumulated Other Comprehensive Income (1), (2) Unrealized gains (losses) on securities available for sale Defined benefit pension plan Total (in thousands) Balance at December 31, 2012 $ $ ) $ Other comprehensive income (loss) before reclassifications ) — ) Amounts reclassified from accumulated other comprehensive income — 43 43 Period change ) 43 ) Balance at March 31, 2013 $ $ ) $ Balance at December 31, 2011 $ $ ) $ Other comprehensive income (loss) before reclassifications ) — ) Amounts reclassified from accumulated other comprehensive income — 47 47 Period change ) 47 ) Balance at March 31, 2012 $ $ $ (1 ) All amounts are net of tax. Related income tax expense or benefit is calculated using a Federal income tax rate approximating 34%. (2 ) Amounts in parenthesis indicate debits. Amount reclassified from accumulated other comprehensive income For the three months ended March 31, (2) Affected line item in the consolidated statements of net income (in thousands) Defined benefit pension plan (1) Amortization of net actuarial loss $
